          Case 4:21-cv-00219-JAS Document 1 Filed 05/24/21 Page 1 of 13



 1   Erin Rose Ronstadt, SBN 028362
     Clayton Warren Richards, SBN 029054
 2   RONSTADT LAW, PLLC
     P.O. Box 34145
 3   Phoenix AZ 85067
     Phone: (602) 615-0050
 4   Fax: (602) 761-4443
     erin@ronstadtlaw.com
 5   clayton@ronstadtlaw.com
 6   Attorneys for Plaintiff
 7                       IN THE UNITED STATES DISTRICT COURT

 8                             FOR THE DISTRICT OF ARIZONA

 9   Laura T. Romero,                                   No.
10                                       Plaintiff,
     v.
11                                                                   COMPLAINT
     Reliance Standard Life Insurance Company,
12
                                     Defendants.
13
14           For her claims against Reliance Standard Life Insurance Company, an Employee
15   Retirement Income Security Act insurer and plan fiduciary (“RSLIC” or “Defendant”),
16   Plaintiff Laura T. Romero (“Ms. Romero” or “Plaintiff”) alleges as follows:
17                                Jurisdiction, Venue, and Parties
18           1.    This action arises under the Employee Retirement Income Security Act of
19   1974, 29 U.S.C. §§ 1001 et seq. (“ERISA”).
20           2.    Ms. Romero was a participant and beneficiary of the Amgen Inc. Master
21   Benefits Plan (the “Plan”) as an employee of Amgen, Inc. (“Amgen”).
22           3.    Amgen is a California company headquartered in Thousand Oaks, California.
23           4.    The Plan is a purported ERISA benefit plan established and maintained by
24   Amgen, Inc. for the benefit of its employees.
25           5.    RSLIC fully insures Amgen employees for long-term disability (“LTD”)
26   benefits pursuant to policy LSC 97,200, policy number LTD 119478 (the “Policy”).
27           6.    RSLIC issued the Policy in the State of California.
28           7.    RSLIC is a Plan fiduciary.
                                                     Case 4:21-cv-00219-JAS Document 1 Filed 05/24/21 Page 2 of 13



                                              1          8.       At the time Ms. Romero sought LTD benefits under the Plan, RSLIC
                                              2   administered LTD claims under the Plan and Policy and made final decisions regarding the
                                              3   payment of LTD benefits.
                                              4          9.       RSLIC has a duty to administer the Plan prudently and in the best interests of
                                              5   all Plan participants and beneficiaries.
                                              6          10.      Ms. Romero currently resides in Pima County, Arizona and has been a
                                              7   resident of Pima County at all times since becoming a Plan participant.
                                              8          11.      RSLIC has its principal place of business in the Commonwealth of
                                              9   Pennsylvania.
                                             10          12.      RSLIC is licensed and authorized to do business in Pima County, Arizona
6122 N. 7th St., Ste. B, Phoenix, AZ 85014
  P.O. Box 34145, Phoenix, AZ 85067




                                             11   and resides and is found within Pima County within the meaning of the jurisdiction and
      RONSTADT LAW, PLLC




                                             12   venue provisions of ERISA, 29 U.S.C. § 1132 and 28 U.S.C. § 1391.
              (602) 615-0050




                                             13          13.      This Court has jurisdiction over the subject matter of this action under
                                             14   ERISA, 29 U.S.C. §§ 1132(a), 1132(e)(1), and 28 U.S.C. §§ 2201-02 (declaratory judgments).
                                             15          14.      Venue is proper in this Court under ERISA, 29 U.S.C. § 1132(e)(1) and 28
                                             16   U.S.C. § 1391(b).
                                             17                                   GENERAL ALLEGATIONS
                                             18                                      Ms. Romero’s Disability
                                             19          15.      Ms. Romero suffers from a multitude of serious medical conditions, including
                                             20   the residual effects of a massive myocardial infarction in September 2018 requiring the
                                             21   surgical implantation of two stents. She also suffers from Postural Orthostatic Tachycardia
                                             22   Syndrome (“POTS”); cervical spondylosis with severe central spinal canal stenosis at two
                                             23   levels of the spine; Epstein-Barr Syndrome; severe fatigue; neuropathy; benign paroxysmal
                                             24   positional vertigo; and other conditions.
                                             25          16.      Ms. Romero’s treating physicians endorsed her disability under the Policy
                                             26   beginning in May 2019.
                                             27
                                             28

                                                                                                 -2-
                                                     Case 4:21-cv-00219-JAS Document 1 Filed 05/24/21 Page 3 of 13



                                              1          17.    In a medical review conducted on May 9, 2019, an RSLIC nurse consultant
                                              2   indicated Ms. Romero’s “lack of work function” was supported by her physicians’
                                              3   certification of disability, her functional impairment, and her co-morbid medical conditions.
                                              4          18.    In a letter dated August 1, 2019, RSLIC approved Ms. Romero’s LTD claim.
                                              5                                           Plan Language
                                              6          19.    Ms. Romero is eligible for LTD benefits under Class 1 of the Policy.
                                              7          20.    Ms. Romero is eligible for benefits until age 67 as long as she is totally
                                              8   disabled from her “Regular Occupation.”
                                              9          21.    “Total Disability” under the Policy is the insured’s inability to “perform the
                                             10   material duties of his/her Regular Occupation.”
6122 N. 7th St., Ste. B, Phoenix, AZ 85014
  P.O. Box 34145, Phoenix, AZ 85067




                                             11          22.    Specifically, “Totally Disabled” and “Total Disability” mean, that as a result
      RONSTADT LAW, PLLC




                                             12   of an Injury or Sickness, during the Elimination Period and thereafter an Insured cannot
              (602) 615-0050




                                             13   perform the material duties of his/her Regular Occupation; (1) “Partially Disabled” and
                                             14   “Partial Disability” mean that as a result of an Injury or Sickness an Insured is capable of
                                             15   performing the material duties of his/her Regular Occupation on a part-time basis or some
                                             16   of the material duties on a full-time basis. An Insured who is Partially Disabled will be
                                             17   considered Totally Disabled, except during the Elimination Period; and (2) “Residual
                                             18   Disability” means being Partially Disabled during the Elimination Period. Residual
                                             19   Disability will be considered Total Disability.”
                                             20          23.    The Policy defines “Regular Occupation” as “the occupation the Insured is
                                             21   routinely performing when Total Disability begins,” as that occupation is generally
                                             22   performed in the national economy.
                                             23                                    Ms. Romero’s Employment
                                             24          24.    Amgen, Inc. employed Ms. Romero as a Senior Biopharmaceutical
                                             25   Representative.
                                             26          25.    As a Senior Biopharmaceutical Representative, Ms. Romero was responsible
                                             27   for “executing marketing strategy”; “promoting Amgen products”; “achiev[ing] territory
                                             28   sales” by executing planned marketing strategies, “executing planned programs,” and
                                                                                                 -3-
                                                     Case 4:21-cv-00219-JAS Document 1 Filed 05/24/21 Page 4 of 13



                                              1   “scheduling and following-up with medical educational programs”; servicing and managing
                                              2   client accounts; and providing feedback on marketing strategies; among other duties.
                                              3          26.      Core Competencies of the job include, “Planning and Organizing Work,
                                              4   Engaging Others through Effective Communication, Drive to Achieve, Individual
                                              5   Leadership and Impact.”
                                              6          27.      On September 5, 2018, Ms. Romero was hospitalized with a myocardial
                                              7   infarction.
                                              8          28.      Diagnostic testing conducted at the time revealed 95% stenosis of her left
                                              9   anterior descending artery.
                                             10          29.      Ms. Romero last worked on May 1, 2019 due to her disability.
6122 N. 7th St., Ste. B, Phoenix, AZ 85014
  P.O. Box 34145, Phoenix, AZ 85067




                                             11                                    Ms. Romero’s LTD Benefits
      RONSTADT LAW, PLLC




                                             12          30.      In June 2019, RSLIC received Ms. Romero’s application for LTD benefits
              (602) 615-0050




                                             13   and began evaluating her eligibility.
                                             14          31.      In a letter dated August 1, 2019, RSLIC approved Ms. Romero’s claim for
                                             15   LTD benefits.
                                             16          32.      RSLIC’s award of LTD benefits was based on Ms. Romero’s “multiple
                                             17   ongoing [medical] issues,” including cardiac, neurological, hematologic, and immunologic
                                             18   concerns.
                                             19          33.      RSLIC demanded updated medical records in February-March 2020 during
                                             20   the onset of the COVID-19 pandemic.
                                             21          34.      RSLIC falsified dates on correspondence sent to Ms. Romero throughout the
                                             22   claim, which it has a pattern and practice of doing in claims.
                                             23          35.      RSLIC knew that Ms. Romero had pending medical appointments for April
                                             24   and May 2020 but terminated the claim prior without waiting for records from these
                                             25   pending appointments.
                                             26          36.      In a letter dated April 30, 2020, RSLIC terminated Ms. Romero’s LTD
                                             27   benefits (the “First Denial”).
                                             28

                                                                                                -4-
                                                     Case 4:21-cv-00219-JAS Document 1 Filed 05/24/21 Page 5 of 13



                                              1           37.    RSLIC’s decision to terminate the claim during a pandemic when Ms.
                                              2   Romero was doing her best to seek medical treatment but facing obstacles in doing so due
                                              3   to COVID-19 was egregious conduct and a breach of its fiduciary duties.
                                              4           38.    RSLIC based its denial to terminate benefits on the opinion of its own nurse
                                              5   consultant and medical director.
                                              6           39.    RSLIC’s medical director, John del Valle, M.D. indicated he had spoken with
                                              7   Ms. Romero’s treating naturopath, Ms. Michelle Thatcher, who noted “there were no
                                              8   significant findings on exam or via testing verifying the presence of a condition that would
                                              9   explain the claimant’s numerous symptoms.”
                                             10           40.    Dr. Del Valle stated Ms. Thatcher “did not see evidence of a condition that
6122 N. 7th St., Ste. B, Phoenix, AZ 85014
  P.O. Box 34145, Phoenix, AZ 85067




                                             11   rose to a level to preclude the claimant’s work capacity during the period in question.”
      RONSTADT LAW, PLLC




                                             12           41.    Notably, Dr. Del Valle did not attempt to contact any of Ms. Romero’s
              (602) 615-0050




                                             13   treating specialist physicians, including her neurologist, cardiologist, or ear-nose-and-throat
                                             14   specialist.
                                             15           42.    Despite acknowledging evidence of the reactivation of Epstein-Barr
                                             16   Syndrome and other medical evidence, Dr. Del Valle concluded Ms. Romero has no
                                             17   impairment that would preclude her working in her regular work capacity.
                                             18           43.    Two days prior to the First Denial, RSLIC’s claims representative, Annette
                                             19   Weitzel, called Ms. Romero to explain RSLIC was terminating LTD benefits.
                                             20           44.    Ms. Romero explained RSLIC did not have the most recent treatment note
                                             21   from her primary care provider and notified RSLIC of an upcoming follow-up appointment
                                             22   with her neurologist.
                                             23           45.    Again, RSLIC was aware it did not have all relevant medical evidence prior to
                                             24   issuing the First Denial.
                                             25           46.    RSLIC nevertheless issued the First Denial.
                                             26           47.    On October 20, 2020, Ms. Romero appealed through counsel (the “Appeal”).
                                             27
                                             28

                                                                                                 -5-
                                                     Case 4:21-cv-00219-JAS Document 1 Filed 05/24/21 Page 6 of 13



                                              1           48.       With the Appeal, Ms. Romero submitted objective evidence supporting her
                                              2   ongoing disability under the Policy, including an independent functional capacity evaluation
                                              3   (“FCE”), an independent neuropsychological evaluation, and updated treatment records.
                                              4           49.       The FCE examiner concluded, after administering a battery of tests, that Ms.
                                              5   Romero could only sit, stand, or walk for a combined three-and-a-half hours in a day with
                                              6   frequent breaks, and that she is “unable to sustain a competitive work pace on a regular and
                                              7   consistent basis . . . .”
                                              8           50.       The FCE examiner noted Ms. Romero gave “full and consistent effort”
                                              9   during testing.
                                             10           51.       During the Appeals process, Ms. Romero received a fully favorable Social
6122 N. 7th St., Ste. B, Phoenix, AZ 85014
  P.O. Box 34145, Phoenix, AZ 85067




                                             11   Security determination.
      RONSTADT LAW, PLLC




                                             12           52.       RSLIC demanded an overpayment of $14,507.38, which Ms. Romero paid
              (602) 615-0050




                                             13   while her claim was denied.
                                             14           53.       Despite knowing about the Social Security determination, RSLIC failed to
                                             15   request the Social Security file or meaningfully consider the Social Security award in
                                             16   evaluating the claim.
                                             17           54.       In a letter dated December 11, 2020, RSLIC purported to send to Ms.
                                             18   Romero’s counsel the report of peer reviewer Jeremy Hertza, Psy.D. (the “adverse
                                             19   evidence”).
                                             20           55.       RSLIC’s internal notes reflect Dr. Hertza was asked to only consider the
                                             21   neuropsychological testing Ms. Romero submitted with the Appeal, but not the functional
                                             22   capacity examination that supported work-preclusive physical restrictions and limitations.
                                             23           56.       Dr. Hertza opined that no functional impairment was supported based upon
                                             24   the neuropsychological testing.
                                             25           57.       In the December 11, 2020 letter, RSLIC demanded a response by December
                                             26   25, 2020, Christmas Day, to the adverse evidence.
                                             27           58.       Ms. Romero’s legal counsel never received the letter with adverse evidence.
                                             28

                                                                                                  -6-
                                                     Case 4:21-cv-00219-JAS Document 1 Filed 05/24/21 Page 7 of 13



                                              1             59.   RSLIC’s internal notes reveal it made no effort to confirm Ms. Romero’s
                                              2   counsel received the adverse evidence.
                                              3             60.   RSLIC had previously emailed with Ms. Romero’s legal counsel. Yet, it chose
                                              4   not to email the adverse evidence, which it could have easily done.
                                              5             61.   Consequently, Ms. Romero’s counsel did not respond to the adverse
                                              6   evidence.
                                              7             62.   In a letter dated December 29, 2020, having not received a response from Ms.
                                              8   Romero’s counsel, RSLIC upheld its termination of Ms. Romero’s benefits (the “Final
                                              9   Denial”).
                                             10             63.   RSLIC relied on Dr. Hertza’s opinion in the Final Denial.
6122 N. 7th St., Ste. B, Phoenix, AZ 85014
  P.O. Box 34145, Phoenix, AZ 85067




                                             11             64.   RSLIC unreasonably ignored the FCE report supporting Ms. Romero’s
      RONSTADT LAW, PLLC




                                             12   physical disabling conditions.
              (602) 615-0050




                                             13             65.   Ms. Romero would subsequently be diagnosed with POTS in early 2021,
                                             14   which could have been provided to RSLIC if she had been given a reasonable opportunity
                                             15   to respond to the adverse evidence.
                                             16             66.   RSLIC denied the claim despite a fully favorable Social Security
                                             17   determination.
                                             18             67.   RSLIC can grant claimant extensions for responding to adverse evidence on
                                             19   appeal.
                                             20             68.   RSLIC routinely grants claimants extensions for responding to adverse
                                             21   evidence on appeal.
                                             22             69.   RSLIC issued the Final Denial knowing information was missing from the
                                             23   administrative record.
                                             24             70.   Ms. Romero cannot perform the material duties of her Regular Occupation
                                             25   or any other occupation and therefore comes within the definition of Disability under the
                                             26   Plan.
                                             27             71.   Ms. Romero exhausted her administrative remedies and timely filed this
                                             28   lawsuit.
                                                                                                 -7-
                                                     Case 4:21-cv-00219-JAS Document 1 Filed 05/24/21 Page 8 of 13



                                              1                                          COUNT I
                                                                               (Recovery of LTD Plan Benefits)
                                              2
                                                          72.   All other paragraphs are incorporated by reference.
                                              3
                                                          73.   The Plan and Policy represent LTD coverage and a promise to provide LTD
                                              4
                                                  benefits until Ms. Romero is no longer Disabled under the terms of the Policy.
                                              5
                                                          74.   Ms. Romero continues to be Disabled from her Regular Occupation.
                                              6
                                                          75.   Ms. Romero has claimed the benefits under the Policy to which she is
                                              7
                                                  entitled.
                                              8
                                                          76.   Ms. Romero reasonably expected that her medical conditions met the
                                              9
                                                  requirements of Disability as defined by the Policy and that she would receive benefits
                                             10
6122 N. 7th St., Ste. B, Phoenix, AZ 85014




                                                  under the Policy until she reaches age 67 or until she was no longer disabled.
  P.O. Box 34145, Phoenix, AZ 85067




                                             11
      RONSTADT LAW, PLLC




                                                          77.   Despite the coverage of Ms. Romero’s Disability, RSLIC improperly
                                             12
                                                  terminated her LTD benefits in breach of the Plan and ERISA.
              (602) 615-0050




                                             13
                                                          78.   RSLIC’s and the Plan’s collective conduct was arbitrary, capricious, an abuse
                                             14
                                                  of discretion, not supported by substantial evidence, and clearly erroneous.
                                             15
                                                          79.   Ms. Romero is entitled to de novo review.
                                             16
                                                          80.   California Insurance Code § 10110.6 applies to the Plan and Policy, which
                                             17
                                                  voids any discretionary clauses or delegation of discretionary authority to RSLIC.
                                             18
                                                          81.   RSLIC failed to provide Ms. Romero’s counsel with the adverse evidence
                                             19
                                                  upon which it intended to rely in violation of 29 C.F.R. § 2560.503-1(h)(4)(i).
                                             20
                                                          82.   RSLIC’s demand for a response to adverse evidence by Christmas Day is an
                                             21
                                                  abuse of discretion and breach of its fiduciary duties.
                                             22
                                                          83.   Ms. Romero is entitled to supplement the administrative record as part of this
                                             23
                                                  litigation.
                                             24
                                                          84.   Ms. Romero’s supplementation of the administrative record is warranted,
                                             25
                                                  because RSLIC’s many procedural errors effectively denied her a full and fair hearing.
                                             26
                                                          85.   By supplementing the administrative record based on RSLIC’s procedural
                                             27
                                                  violations, a court can reconstitute Ms. Romero’s record as it would have been without the
                                             28

                                                                                                 -8-
                                                     Case 4:21-cv-00219-JAS Document 1 Filed 05/24/21 Page 9 of 13



                                              1   administrator’s error. See Lewis v. Unum Life Ins. Co. of Am., 450 F. Supp. 3d 1019 (D. Ariz.
                                              2   2020).
                                              3            86.   Had RSLIC allowed Ms. Romero a reasonable opportunity to respond to
                                              4   adverse evidence on appeal, Ms. Romero could have provided evidence of her newly
                                              5   identified POTS diagnosis, which explains many of the debilitating symptoms plaguing her
                                              6   and entitling her to ongoing benefits.
                                              7            87.   RSLIC knew Ms. Romero had additional medical evidence to provide when it
                                              8   denied the claim.
                                              9            88.   Ms. Romero is informed and believes that RSLIC hurriedly issued the Final
                                             10   Denial to get Ms. Romero’s claim off its books and release reserves before the end of the
6122 N. 7th St., Ste. B, Phoenix, AZ 85014
  P.O. Box 34145, Phoenix, AZ 85067




                                             11   fiscal year.
      RONSTADT LAW, PLLC




                                             12            89.   Ms. Romero is informed and believes that RSLIC chooses its medical
              (602) 615-0050




                                             13   reviewers based on the segmentation, or tiers, assigned to claims.
                                             14            90.   Ms. Romero’s claim was classified as segment 1.
                                             15            91.   Ms. Romero is informed and believes that RSLIC uses segments to manage
                                             16   its financial liability and eliminate otherwise valid claims. It does this, in part, by using the
                                             17   segmentation process to determine which biased medical reviewers or vendors shall be
                                             18   assigned to claims.
                                             19            92.   Ms. Romero is informed and believes that RSLIC’s financial conflict of
                                             20   interest directly influenced its selections of medical reviewers.
                                             21            93.   Instead of evaluating a participant’s eligibility based on the applicable Policy
                                             22   language and medical evidence, RSLIC makes claims decisions based on the claims
                                             23   resources and financial risk it faces on certain claims.
                                             24            94.   RSLIC did not properly consider the available evidence when terminating Ms.
                                             25   Romero’s benefits.
                                             26            95.   RSLIC failed to conduct a full and fair review.
                                             27            96.   RSLIC misstated medical evidence for its own financial benefit, e.g., it
                                             28   excessively relied on biased medical reviews provided by in-house medical consultants.
                                                                                                   -9-
                                                    Case 4:21-cv-00219-JAS Document 1 Filed 05/24/21 Page 10 of 13



                                              1             97.    The consultants ignored critical medical evidence at the instruction of RSLIC.
                                              2             98.    RSLIC relied on findings that constitute “clearly erroneous findings of fact”
                                              3   to deny Ms. Romero’s benefits.
                                              4             99.    RSLIC based its decision on unreliable and inaccurate information. When
                                              5   confronted with this knowledge, RSLIC ignored the inaccuracies or created new reasons for
                                              6   denial.
                                              7             100.   RSLIC tainted its medical file reviewers by giving the reviewers inaccurate
                                              8   information regarding Ms. Romero, while also failing to provide its reviewers with relevant
                                              9   evidence.
                                             10             101.   RSLIC provided its reviewers and vendors with internal notes and financial
6122 N. 7th St., Ste. B, Phoenix, AZ 85014
  P.O. Box 34145, Phoenix, AZ 85067




                                             11   information about the claim, compromising their ability to make “independent” medical
      RONSTADT LAW, PLLC




                                             12   determinations and creating further bias in reviews.
              (602) 615-0050




                                             13             102.   RSLIC routinely emphasizes information that favors a denial of benefits while
                                             14   deemphasizing other information that suggests a contrary conclusion.
                                             15             103.   RSLIC failed to properly consider the opinions of Ms. Romero’s treating and
                                             16   examining physicians and other specialists.
                                             17             104.   In terminating Ms. Romero’s LTD benefits, RSLIC completely disregarded
                                             18   evidence that Ms. Romero’s conditions had not changed or improved.
                                             19             105.   RSLIC has no evidence that Ms. Romero’s conditions changed or improved
                                             20   since it determined that she met the definition of Disabled in the Policy.
                                             21             106.   RSLIC used in-house reviewers in evaluating Ms. Romero’s claim, because it
                                             22   knew that the in-house reviewers’ recommendations would be unfavorable for the
                                             23   continuation of Ms. Romero’s benefits.
                                             24             107.   The peer reviewer arbitrarily reached his opinion based on insufficient
                                             25   evidence or investigation.
                                             26             108.   RSLIC did not properly address the September 2020 FCE report submitted
                                             27   with her Appeal.
                                             28

                                                                                                 -10-
                                                    Case 4:21-cv-00219-JAS Document 1 Filed 05/24/21 Page 11 of 13



                                              1            109.   RSLIC failed to explain why it credited the physician reviewer over Ms.
                                              2   Romero’s treating physicians.
                                              3            110.   RSLIC failed to adequately explain why it disregarded the findings of the
                                              4   Social Security Administration (“SSA”).
                                              5            111.   RSLIC placed its financial interests ahead of Ms. Romero by demanding an
                                              6   overpayment during the appeals process.
                                              7            112.   The peer reviewer was not given the Plan or other important records before
                                              8   reaching his decision that Ms. Romero could perform work.
                                              9            113.   RSLIC engaged in other procedural irregularities, which it did to serve its own
                                             10   financial best interests.
6122 N. 7th St., Ste. B, Phoenix, AZ 85014
  P.O. Box 34145, Phoenix, AZ 85067




                                             11            114.   RSLIC engaged in claim discussions to decide the directions of appeals
      RONSTADT LAW, PLLC




                                             12   without having reviewed the complete medical evidence, demonstrating its predetermined
              (602) 615-0050




                                             13   path of terminating benefits.
                                             14            115.   RSLIC intentionally gathered evidence to stack the deck in its favor and
                                             15   against Ms. Romero, such as the peer review report from Dr. Hertza.
                                             16            116.   RSLIC has a parsimonious claims handling history.
                                             17            117.   RSLIC failed to conduct a “meaningful dialogue” regarding Ms. Romero’s
                                             18   claim.
                                             19            118.   The peer review report that RSLIC produced on appeal failed to substantively
                                             20   address the results of the FCE submitted with the Appeal.
                                             21            119.   Under the de novo standard of review, to be entitled to benefits Ms. Romero
                                             22   need only prove by a preponderance of the evidence that she is disabled.
                                             23            120.   Even under the abuse of discretion standard of review, RSLIC abused its
                                             24   discretion, because its decision terminating Ms. Romero’s disability benefits was arbitrary
                                             25   and capricious and caused or influenced by RSLIC’s, its reviewing physicians, and its
                                             26   vendors’ financial conflicts of interest. These conflicts of interest precluded the full and fair
                                             27   review required by ERISA, 29 U.S.C. 1133(2) and 29 C.F.R. § 2560.503-1(g)(1) and (h)(2).
                                             28

                                                                                                 -11-
                                                    Case 4:21-cv-00219-JAS Document 1 Filed 05/24/21 Page 12 of 13



                                              1          121.    Ms. Romero is entitled to discovery regarding the effects of the procedural
                                              2   irregularities and structural conflict of interest that infiltrated the claims handling process
                                              3   and also regarding the effects of RSLIC’s, reviewing physicians’, its employees’, and its
                                              4   vendors’ financial conflicts of interest, biases, and motivations on the decision terminating
                                              5   Ms. Romero’s LTD claim.
                                              6          122.    Under the de novo standard of review, Ms. Romero is entitled to discovery
                                              7   regarding, among other things, the credibility of RSLIC’s medical reviews and RSLIC’s lack
                                              8   of partiality due to its financial conflicts of interest. Opeta v. Nw. Airlines Pension Plan for
                                              9   Contract Employees, 484 F.3d 1211, 1217 (9th Cir. 2007) (under the de novo standard of
                                             10   review, new evidence may be admitted regarding, among other things: “the credibility of
6122 N. 7th St., Ste. B, Phoenix, AZ 85014
  P.O. Box 34145, Phoenix, AZ 85067




                                             11   medical experts… [and] instances where the payor and the administrator are the same entity
      RONSTADT LAW, PLLC




                                             12   and the court is concerned about impartiality” (quoting Quesinberry v. Life Ins. Co. of N. Am.,
              (602) 615-0050




                                             13   987 F.2d 1017, 1026-27 (4th Cir. 1993)).
                                             14          123.    Pursuant to the coverage provided in the Plan, to ERISA 29 U.S.C. §
                                             15   1132(a)(1)(B), and to applicable federal law, Ms. Romero is entitled to recover all benefits
                                             16   due under the terms of the Plan, and to enforce her rights under the Plan.
                                             17          124.    Ms. Romero is entitled to reinstatement of any other employee benefits that
                                             18   were terminated, discontinued, or suspended as a result of the termination of her disability
                                             19   benefits. She is entitled to a restoration of the status quo ante before LTD benefits were
                                             20   wrongfully terminated.
                                             21          125.    Pursuant to 29 U.S.C. § 1132(g), Ms. Romero is entitled to recover her
                                             22   attorneys’ fees and costs incurred herein.
                                             23          126.    Ms. Romero is entitled to prejudgment interest on the benefits to which she
                                             24   is entitled and on her damages at the highest legal rate until paid.
                                             25          WHEREFORE, on all claims, Ms. Romero prays for entry of judgment against
                                             26          Defendant as set forth in this Complaint, which includes:
                                             27          A.      All past and future LTD benefits under the terms of the Plan;
                                             28

                                                                                                   -12-
                                                  Case 4:21-cv-00219-JAS Document 1 Filed 05/24/21 Page 13 of 13



                                              1      B.      Clarifying and determining Ms. Romero’s rights to future benefits under the
                                              2      terms of the Plan;
                                              3      C.      For any other benefits Ms. Romero may be entitled to receive under the Plan
                                              4      due to her eligibility;
                                              5      D.      An award of Ms. Romero’s attorneys’ fees and costs incurred herein;
                                              6      E.      An award of prejudgment interest on benefits and damages at the highest
                                              7      legal rate until paid; and
                                              8      F.      For such and further relief as the Court deems just, equitable, and reasonable.
                                              9      Dated this 24th day of May, 2021.
                                             10
6122 N. 7th St., Ste. B, Phoenix, AZ 85014
  P.O. Box 34145, Phoenix, AZ 85067




                                                                                  RONSTADT LAW, PLLC
                                             11
      RONSTADT LAW, PLLC




                                             12                                   By: s/ Erin Rose Ronstadt
              (602) 615-0050




                                                                                       Erin Rose Ronstadt
                                             13                                        Clayton W. Richards
                                                                                       Attorneys for Plaintiff
                                             14
                                             15
                                             16
                                             17
                                             18
                                             19
                                             20
                                             21
                                             22
                                             23
                                             24
                                             25
                                             26
                                             27
                                             28

                                                                                           -13-
